ON REHEARING
PER CURIAM.
In applying for a rehearing, defendant-appellee State Farm Mutual Automobile Insurance Company argues that this court failed to find whether or not the maintenance of the vehicle had a logical connexity to the slip and fall. The argument is made that the slip and fall was a result of mud and detergent on a driveway which caused the slip and fall, and not maintenance of the vehicle. What State Farm has failed to realize or rather what this court failed to expressly state is that the water used in maintaining (washing) the vehicle create the slippery condition, which without water would not have existed.
Therefore, the application for rehearing is denied.